Mr. Justice McGowan,
concurring. In the case of Munro v. Jeter (24 S. C., 29), it was held that the right to homestead may be decided in an action to marshal assets to which the claimant is a party ; but it was not held that it must be then decided, on pain of being estopped by res adjudicata. Then could the sheriff properly sell lands known to be subject to a claim of homestead? He clearly could not, if his authority to sell were final process — as an execution. Is he bound to do so, when his authority to sell is a simple order to sell ? I can see no substantial difference, unless the order to sell presupposes the question of homestead already adjudged, which in this case is negatived by Judge Fraser’s order.